 

FILED

September 13, 2019
UNITED STATES DISTRICT COURT FOR THE CLERK, US DISTRICT COURT

EASTERN DISTRICT OF
CALIFORNIA

EASTERN DISTRICT OF CALIFORNIA

 

DEPUTY CLERK

 

 

UNITED STATES OF AMERICA, )
) Case No. 2:19-CR-00062-JAM-2
Plaintiff, )
v. ) ORDER FOR RELEASE OF
) PERSON IN CUSTODY
ANDREA MICHELLE JORDAN, )
)
Defendant. )

 

TO: UNITED STATES MARSHAL:
This is to authorize and direct you to release ANDREA MICHELLE JORDAN , Case No.
2:19-CR-00062-JAM-2_ , Charge _ 21 U.S.C. 8§ 846, 841(a)(1) — Conspiracy to Distribute
Fentanyl, Oxycodone, Hydrocodone, Morphine, Hydromorphone and Methadone _, from custody
subject to the conditions contained in the attached “Notice to Defendant Being Released” and for the
following reasons:

Release on Personal Recognizance

Y Bail Posted in the Sum of $25,000.00, co-signed by Tracy Jordan,

Y_ Unsecured Appearance Bond

Y_ (Other) With Pretrial Release Supervision and Conditions of

Release as stated on the record in open court.

Issued at Sacramento, CA_ on _September 13,2019 at 2:00PM .

 

By <Z 7e.—(h po

Allison Claire.
United States Magistrate Judge
